Name: Decision of the EEA Joint Committee No 54/96 of 4 October 1996 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: economic geography;  European construction;  health
 Date Published: 1997-01-23

 23.1.1997 EN Official Journal of the European Communities L 21/9 DECISION OF THE EEA JOINT COMMITTEE No 54/96 of 4 October 1996 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting that Agreement, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was last amended by Decision of the EEA Joint Committee No 45/96 (1); Whereas it appears appropriate to extend cooperation of the Contracting Parties to the field of public health; Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for such extended cooperation, HAS DECIDED AS FOLLOWS: Article 1 The following Article shall be added to Protocol 31 of the Agreement: Article 16 Public health 1. Cooperation in the field of public health shall be strengthened by participation of the EFTA States in Community activities which may result from the following Community acts:  396 D 0645: European Parliament and Council Decision No 645/96/EC of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in the field of public health (1996 to 2000) (OJ No L 95, 16. 4. 1996, p. 1),  396 D 0646: European Parliament and Council Decision No 646/96/EC of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000) (OJ No L 95, 16. 4. 1996, p. 9),  396 D 0647: European Parliament and Council Decision No 647/96/EC of 29 March 1996 adopting a programme of Community action on the prevention of AIDS and certain other communicable diseases within the framework for action in the field of public health (1996 to 2000) (OJ No L 95, 16. 4. 1996, p. 16). 2. The EFTA States shall participate in the Community programmes and actions referred to in paragraph 1. 3. The EFTA States shall contribute financially to the programmes and actions referred to in paragraph 1 in accordance with Article 82 (1) (a) of the Agreement. 4. The EFTA States shall participate fully in the EC committees which assist the Commission in the management, development and implementation of the programmes and actions referred to in paragraph 1. Article 2 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 4 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 291, 14. 11. 1996, p. 38.